United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5067                                                September Term, 2020
                                                                     1:21-cv-00416-UNA
                                                      Filed On: May 13, 2021
Mary Jo Weidrick,

              Appellant

        v.

Joseph R. Biden, Jr., President and United
States Congress, parties acting in both
professional and personal capacities,

              Appellees

             ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

        BEFORE:     Tatel and Pillard, Circuit Judges, and Sentelle, Senior Circuit Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and appendix filed by appellant, including a
request to expedite this appeal. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order, filed March 4, 2021,
be affirmed. Appellant has not shown that the district court abused its discretion in
dismissing the case as frivolous. See Crisafi v. Holland, 655 F.2d 1305, 1307–08 (D.C.
Cir. 1981) (“A court may dismiss as frivolous complaints . . . postulating events and
circumstances of a wholly fanciful kind.”). It is

        FURTHER ORDERED that the request to expedite this appeal be dismissed as
moot.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5067                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2